Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 2/28/2022 has been considered.  Claims 1, 2, 5, 10, and 13 are amended, Claims 16-17 are news, and Claims 1-17 are presently pending.  An action on the merit follows.  

Response to Arguments
35 USC 101
	Applicant first argues that the claims do not recite any mental concepts.  “Remarks” at 9.  Examiner respectfully disagrees and notes that, for example, “detect a presence of a moving object” and “determine whether or not the moving object is holding a commodity” are limitations that may be performed in the mind.  Further, applying such mental concepts to a processor still amounts to a recitation of mental concepts in view of the 2019 PEG.  84 Fed. Reg. 50, 52.  
	Applicant further argues that the claims amount to a technical improvement.  “Remarks” at 9.  Specifically, Applicant cites McRO and argues that the limitations go beyond “merely organizing [existing] information into a new form or carrying out a fundamental economic practice.”  “Remarks” at 10.  However, Examiner did not compare the claims do a new form or fundamental economic practice and does not see the comparison to the present invention.  
	Applicant further argues that an improvement exists by using the photographing mechanism to reduce the number of cameras needed and by addressing problems associated with providing confirmation of commodities on a shelf.  “Remarks” at 10.  However, Examiner respectfully notes that using computers as tools to perform existing or abstract processes (i.e. detecting the presence of an object) is not sufficient to demonstrate an improvement in technology.  MPEP 2106.05.  

35 USC 102/103
	Applicant directs arguments to Adato et al. (U.S. Patent Application Publication No. 20200074402).  Examiner agrees that Adato et al. fail to disclose all of Applicant’s amendments and has updated the prior art rejection below in view of Applicant’s amendments filed 2/28/2022.
	Applicant asserts that the photographing mechanism of Adato et al. is fixedly mounted.  “Remarks” at 14. Examiner respectfully notes however that in addition to fixedly mounting the camera, Adato et al. also teaches an unmanned camera moving throughout the retail center in at least Figure 4C.  
	Applicant also traverses Examiner’s use of Official Notice. However, Examiner respectfully submits that Applicant has confused the basis of the Official Notice.  Examiner notes that the Official Notice was taken in stating that “it is old and well-known at the time of filing the invention that a person may be holding a commodity when removing it from the shelf.”  Non-Final at 10.  That is, the Official Notice was taken with respect to holding commodities since Adato et al. in the context of the cited portions did not explicitly disclose the commodity being held when it was moved.  Examiner therefore respectfully disagrees with Applicant’s assertion that “Examiner has relied on Official Notice to show in response to detecting the presence of the moving object, determining whether or not the moving object is holding a commodity from the shelf” as the majority of that limitation was previously addressed by citations to Adato et al.  However, in view of compact prosecution, Examiner has treated Applicant’s traversal as proper and has cited prior art in the rejection below to address the noted limitation.  See MPEP 2144 (“If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained.”).  

Claim Objections
Claims 5-7, 10-15, and 17 are objected to because of the following informalities:
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 5, and 13 substantially recite features to a photographing mechanism control apparatus comprising:  an interface configured to communicate with a photographing mechanism that is movable to a position according to an instruction to photograph a shelf for storing commodities; and a processor configured to:  access management data stored in a memory to specify a position of the shelf, the management data further including a position and an altitude at which the photographing mechanism stays when photographing (Claims 1 and 13); detect a presence of a moving object in a vicinity of the shelf, in response to detecting the presence of the moving object, determine whether or not the moving object is holding a commodity from a shelf, when it is determined that the moving object is holding a commodity, instruct the photographing mechanism to photograph the shelf through the interface, and acquire image data from the photographing mechanism through the interface, and confirm whether a commodity is stored on the shelf based on the image data, in response to determining the commodity is not stored on the shelf, store a flag in the management data indicating the commodity is not stored on the shelf, and in response to the photographing mechanism completing photographing, instruct the photographing mechanism to move to a predetermined position (Claims 1 and 13).  
October 2019 Update Subject Matter Eligibility at 9.  That is, storing a flag may be performed mentally and with pen and paper and also demonstrates a recitation of an abstract idea.  
This judicial exception is not integrated into a practical application.  As stated above, the claims recite the additional elements of “control apparatus,” “interface configured to communicate,” “photographing mechanism to photograph/move,” “memory” and “processor” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of determining retail events), add insignificant extra-solutionary activity to the abstract idea (i.e. capture and collect image data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. imaging technologies) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, uses generic elements to determine commodity placement.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  Claims 1, 5, and 13 are therefore directed to an abstract idea.  
See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Here, Applicant’s photographing mechanism control apparatus is comparable to “a programmed computer” deemed ineligible in the Alice decision.  Moreover, causing the apparatus to move via an instruction amounts to recitation of an effect of the judicial exception and does not demonstrate inventive concept.  MPEP 2106.05(f).  Additionally, the MPEP advises that applying conventional components for data collection to field of use does not overcome an eligibility rejection.  See MPEP 2106.05 (g-h) (discussing “mere data collection” and limiting abstract ideas to fields of use or adding token post-solution components).  MPEP 2106.05 further specifies that devices for collecting data (i.e. the photographing mechanism) amount to instances of mere data gathering and are thus insufficient to demonstrate inventive concept.  Moreover, the courts further found processing units, storage devices, and interface devices communicating over networks to be conventional computer components.  Apple Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016).  As such, interfaces for relaying instructions are insufficient to amount to “significantly more” than the abstract idea as the use of networking components for data transfer amounts to well-understood, routine, and conventional activity.  That is, the Federal Circuit has rendered network communications insufficient to offer inventive concept to a claim.  Apple Inc., 842 F.3d at 1229.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements 
Claims 2-3, 6, 8, 10-11, 14, and 16-17 do not add “significantly more” to the ineligibility of Claims 1, 5, and 13 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-3, 6, 8, 10-11, 14, and 16-17 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental processes but for the generic components of parent claims 1, 5, and 13.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 2-3, 6, 8, 10-11, 14, and 16-17 are therefore also ineligible.  
Claims 4 and 12 recite “cause an alert to be communicated.”  Causing an alert to be communicated falls under certain methods of organizing human activity in view of MPEP 2106.04 (a) (2) (II) (C).  See MPEP 2106.04 (a) (2) (II) (C) (“the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea…pointed to the nontechnical human activity of passing a note….”).  The alert is not integrated into a practical application as it is claimed at a high level of generality and amounts to insignificant post-solution activity.  MPEP 2106.05 (g).  Claims 4 and 12 therefore recite an abstract idea.  The alert is insufficient to amount to “significantly more” than the abstract idea as communicating alerts amounts to well-understood, routine, and conventional activity.  Specifically, Examiner notes that a processor outputting alerts is comparable to the well-understood, routine, and conventional activity of MPEP 2106.05 (g) (Insignificant Extra-Solution Activity) such as a printer outputting a report of fraudulent transactions.  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claims 4 and 12 are ineligible.  
Claims 7, 9, and 15 recite “provide a notification.”  Providing a notification falls under certain methods of organizing human activity in view of MPEP 2106.04 (a) (2) (II) (C).  See MPEP 2106.04 (a) (2) (II) (C) (“the act of providing someone an additional set of information without disrupting the ongoing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. (U.S. Patent Application Publication No. 20200074402) in view of Taira et al. (U.S. Patent Application Publication No. 20170255899).  

As per Claims 1 and 13, Adato et al. disclose a photographing mechanism control apparatus (Adato et al. disclose a server (FIG. 2) and one or more processors detecting stock changes and activating a capture device [0144]); comprising:
an interface configured to communicate with a photographing mechanism that is movable to a position according to an instruction to photograph a shelf for storing commodities (Adato et al. disclose a server activating a robotic imaging device to capture an area of interest [0098] such as a shelf [0144]); and
a processor configured to:
	access management data stored in a memory (FIG. 14B);
	detect presence of a moving object in a vicinity of the shelf (Adato et al. disclose detecting a change such as a customer removing an item for purchase or inspection [0144]),
when the presence of the moving object is detected, instruct the photographing mechanism to photograph the shelf through the interface (Adato et al. disclose capturing an image of the shelf using the robotic imaging device (FIG. 4C) [0144]),
	acquire image data from the photographing mechanism through the interface (Adato et al. disclose using image data from the robotic imaging device (FIG. 4C) to process shelf events (FIG. 14A) [0210]), and
	confirm whether a commodity is stored on the shelf based on the image data (Adato et al. disclose confirming commodities on the shelf based on the image data [0215]),
	in response to determining the commodity is not stored on the shelf, store a flag in the management data indicating the commodity is not stored on the shelf (Adato et al. providing information indicative of a storage [0217] and shortage reports (FIG. 14B) [0231]).   
	Adato et al. does not explicitly disclose but Taira et al. in a similar invention do teach to specify a position of the shelf, the management data further including a position and an altitude at which the photographing mechanism stays when photographing (Taira et al. teach a camera controller with storage (FIG. 3) and setting conditions for the camera altitude and position [0066-0067]) and in response to the photographing mechanism completing photographing, providing an instruction to cause the photographing mechanism to move to predetermined position (Taira et al. teach an unmanned camera capturing photographs while moving along a predetermined trajectory [0075]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with to specify a position of the shelf, the management data further including a position and an altitude at which the photographing mechanism stays when photographing and in response to the photographing mechanism completing photographing, providing an instruction to cause the photographing mechanism to move to predetermined position as seen in Taira et al. in order to reliably detect out-of-stock conditions (please see Taira et al. at [0068]).  One having ordinary skill in the art would be motivated to make this modification in order to decrease employee workloads and potential instances of human error (Please see Taira et al. in [0003]), thereby enhancing 

As per Claim 2, Adato et al. do not explicitly disclose but Taira et al. do teach the image data includes at least one code indicating a presence of the shelf (Taira et al. teach two-dimensional codes in image data that is indicative of shelf presence [0021]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with the image data includes at least one code indicating the presence of the shelf as seen in Taira et al. in order to reliably and efficiently detect out-of-stock item events in retail (Please see Taira et al. in [0011] [0068]).  One having ordinary skill in the art would be motivated to make this modification in order to decrease employee workloads and potential instances of human error (Please see Taira et al. in [0003]), thereby enhancing system accuracy, and thus decreasing waste in restocking.  These inventions when viewed in a combined state would yield predictable results in monitoring item events.  

As per Claim 3, Adato et al. disclose determine whether or not the commodity is out of stock or in a shortage state based on the image data (Adato et al. disclose determining a product shortage and providing information regarding the shortage (FIG. 14A) [0217]).

As per Claim 4, Adato et al. disclose when it is determined that the commodity is out of stock or in the shortage state, cause an alert to be communicated (Adato et al. disclose determining a product shortage and providing information regarding the shortage (FIG. 14A) [0217]).

As per Claims 9 and 15, Adato et al. disclose provide a notification according to a result in which the commodity is stored on the shelf (Adato et al. disclose a notification that a product is in a correct place [0180]).

	As per Claim 16, Adato et al. do not explicitly disclose but Taira et al. do teach providing the instruction to cause the photographing mechanism to move to the predetermined position includes transmitting a communication to a motor of the photograph mechanism to adjust at least one of a position and an altitude of the photographing mechanism (Taira et al. teach the predetermined trajectory for the camera [0075] wherein a robotic deice controls movement of the camera [0075]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with providing the instruction to cause the photographing mechanism to move to the predetermined position includes transmitting a communication to a motor of the photograph mechanism to adjust at least one of a position and an altitude of the photographing mechanism as seen in Taira et al. in order to reliably and efficiently detect out-of-stock item events in retail (Please see Taira et al. in [0011] [0068]).  One having ordinary skill in the art would be motivated to make this modification in order to decrease employee workloads and potential instances of human error (Please see Taira et al. in [0003]), thereby enhancing system accuracy, and thus decreasing waste in restocking.  These inventions when viewed in a combined state would yield predictable results in monitoring item events.  

Claims 5-8, 10-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. (U.S. Patent Application Publication NO. 20200074402) in view of Adato et al. (U.S. Patent Application Publication No. 20190215424) (hereinafter, Adato ‘424) and Taira et al. (U.S. Patent Application Publication No. 20170255899).  

As per Claim 5, Adato et al. disclose a photographing mechanism control apparatus (Adato et al. disclose a server (FIG. 2) and one or more processors detecting stock changes and activating a capture device [0144]) comprising:
an interface configured to communicate with a photographing mechanism that is movable to a position according to an instruction to photograph a shelf for storing commodities (Adato et al. disclose a server activating a robotic imaging device to capture an area of interest [0098] such as a shelf [0144]); and
a processor configured to:
	detect a presence of a moving object in a vicinity of the shelf (Adato et al. disclose detecting a change such as a customer removing an item for purchase or inspection [0144]),
	in response to detecting the presence of the moving object, determine whether or not the moving object is removing a commodity from the shelf (Adato et al. disclose detecting the removal of a product by a customer or employee [0144]) based on whether a position of a portion of the commodity is moved by a distance equal to or larger than a preset threshold value (Adato et al. disclose a change larger than a selected threshold [0118] [0173]),
	when it is determined that the moving object is removing a commodity, instruct the photographing mechanism to photograph the shelf through the interface (Adato et al. disclose capturing an image of the shelf using the robotic imaging device when it is determined that the customer or employee has removed the product (FIG. 4C) [0144]),
	acquire image data from the photographing mechanism through the interface (Adato et al. disclose using image data from the robotic imaging device (FIG. 4C) to process shelf events (FIG. 14A) [0210]), and
	confirm whether the commodity is stored on the shelf based on the image data (Adato et al. disclose confirming commodities on the shelf based on the image data [0215]).
Adato et al. do not explicitly disclose holding a commodity and the moving object holding the commodity.  That is, Adato et al. disclose detecting that an item is removed and not replaced and thus triggering an image capture, but Adato et al. does not explicitly disclose that the moving object is holding the commodity during the removal.  However, Adato ‘424 does teach these limitations in at least paragraph [0491].  
holding a commodity and the moving object holding the commodity in order to increase transparency of system events, thereby mitigating potential loss of retail, and thus mitigating shrinkage.  One having ordinary skill in the art would be motivated to make this modification in order to increase awareness of shelf events, thereby enhancing product interaction predictions, and thus increasing system accuracy.  These inventions when viewed in a combined state would yield predictable results in tracking product interactions.  
Adato et al. does not explicitly disclose but Taira et al. in a similar invention do teach in response to the photographing mechanism completing photographing, provide an instruction to cause the photographing mechanism to move to predetermined position (Taira et al. teach an unmanned camera capturing photographs while moving along a predetermined trajectory [0075]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with in response to the photographing mechanism completing photographing, provide an instruction to cause the photographing mechanism to move to predetermined position as seen in Taira et al. in order to reliably detect out-of-stock conditions (please see Taira et al. at [0068]).  One having ordinary skill in the art would be motivated to make this modification in order to decrease employee workloads and potential instances of human error (Please see Taira et al. in [0003]), thereby enhancing system accuracy, and thus decreasing waste in restocking.  These inventions when viewed in a combined state would yield predictable results in monitoring item events.  

As per Claim 6, Adato et al. do not explicitly disclose but Adato ‘424 does teach the detecting of the presence of the moving object in the vicinity of the shelf includes determining whether or not the moving object in the vicinity of the shelf is a customer (Adato ‘424 teaches distinguishing between a customer and an employee based on image analysis [0543]). 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with the detecting of the presence of the moving object in the vicinity of the shelf includes determining whether or not the moving object in the vicinity of the shelf is a customer as seen in Adato ‘424 in order to better associate item events with necessary actions, thereby decreasing effort in facilitating retail monitoring, and thus enhance retailer functions.  One having ordinary skill in the art would be motivated to make this modification in order to enhance data monitoring practices in retail, thereby increasing system transparency, and thus decreasing potential error.  These inventions when viewed in a combined state would yield predictable results in monitoring item events.  

As per Claim 7, Adato et al. disclose provide a notification according to a result in which the commodity is stored on the shelf (Adato et al. disclose a notification that a product is in a correct place [0180]).

As per Claim 8, Adato et al. do not explicitly disclose but Adato ‘424 does teach the detecting of the presence of the moving object in the vicinity of the shelf includes determining whether or not the moving object in the vicinity of the shelf is a customer (Adato ‘424 teaches distinguishing between a customer and an employee based on image analysis [0543]). 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with the detecting of the presence of the moving object in the vicinity of the shelf includes determining whether or not the moving object in the vicinity of the shelf is a customer as seen in Adato ‘424 in order to better associate item events with necessary actions, thereby decreasing effort in facilitating retail monitoring, and thus enhance retailer functions.  One having ordinary skill in the art would be motivated to make this modification in order to enhance data monitoring practices in retail, thereby increasing system transparency, and thus decreasing potential error.  These inventions when viewed in a combined state would yield predictable results in monitoring item events.  

As per Claim 10, Adato et al. do not explicitly disclose but Taira et al. do teach the image data includes codes indicating a presence of the shelf (Taira et al. teach two-dimensional codes in image data that is indicative of shelf presence [0021]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with the image data includes codes indicating the presence of the shelf as seen in Taira et al. in order to reliably and efficiently detect out-of-stock item events in retail (Please see Taira et al. in [0011] [0068]).  One having ordinary skill in the art would be motivated to make this modification in order to decrease employee workloads and potential instances of human error (Please see Taira et al. in [0003]), thereby enhancing system accuracy, and thus decreasing waste in restocking.  These inventions when viewed in a combined state would yield predictable results in monitoring item events.  

As per Claim 11, Adato et al. disclose determine whether or not the commodity is out of stock or in a shortage state based on the image data (Adato et al. disclose determining a product shortage and providing information regarding the shortage (FIG. 14A) [0217]).

As per Claim 12, Adato et al. disclose when it is determined that the commodity is out of stock or in the shortage state, cause an alert to be communicated (Adato et al. disclose determining a product shortage and providing information regarding the shortage (FIG. 14A) [0217]).
 
As per Claim 14, Adato et al. do not explicitly disclose but Adato ‘424 does teach the detecting of the presence of the moving object in the vicinity of the shelf includes determining whether or not the moving object in the vicinity of the shelf is a customer (Adato ‘424 teaches distinguishing between a customer and an employee based on image analysis [0543]). 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with the detecting of the presence of the moving object in the vicinity of the shelf includes determining whether or not the moving object in the vicinity of the shelf is a customer as seen in Adato ‘424 in order to better associate item events with necessary actions, thereby decreasing effort in facilitating retail monitoring, and thus enhance retailer functions.  One having ordinary skill in the art would be motivated to make this modification in order to enhance data monitoring practices in retail, thereby increasing system transparency, and thus decreasing potential error.  These inventions when viewed in a combined state would yield predictable results in monitoring item events.  

	As per Claim 17, Adato et al. do not explicitly disclose but Taira et al. do teach providing the instruction to cause the photographing mechanism to move to the predetermined position includes transmitting a communication to a motor of the photograph mechanism to adjust at least one of a position and an altitude of the photographing mechanism (Taira et al. teach the predetermined trajectory for the camera [0075] wherein a robotic deice controls movement of the camera [0075]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Adato et al. with providing the instruction to cause the photographing mechanism to move to the predetermined position includes transmitting a communication to a motor of the photograph mechanism to adjust at least one of a position and an altitude of the photographing mechanism as seen in Taira et al. in order to reliably and efficiently detect out-of-stock item events in retail (Please see Taira et al. in [0011] [0068]).  One having ordinary skill in the art would be motivated to make this modification in order to decrease employee workloads and potential instances of human error (Please see Taira et al. in [0003]), thereby enhancing system accuracy, and thus decreasing waste in restocking.  These inventions when viewed in a combined state would yield predictable results in monitoring item events.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627